


March 12, 2010




Alan Reid


Re: Amendment to Offer Letter


Dear Alan,


This letter serves to amend the terms of the employment offer letter between you
and Sanmina-SCI Corporation dated March 28, 2008. In consideration of good and
sufficient consideration, you and Sanmina-SCI agree to amend the first full
paragraph of the second page of the offer letter in order to read in its
entirety as follows (new text shown underlined):


“In addition to the foregoing, if your employment is terminated by Sanmina-SCI
without “cause,” or if you leave the Company for “good reason,” you will receive
(i) a lump sum payment equivalent to 12 months of your then-current base salary,
and (ii) certain relocation benefits (hereinafter, “Return Assistance”), upon
execution by you, of an Agreement and General Release within 30 days of the date
of termination of employment. Sanmina-SCI shall pay such lump sum payment
promptly following execution of the release described above, but in no event
later than March 15 of the year following termination of your employment. For
the purposes of this agreement, the term “cause” shall mean (i) your willful and
continued failure to substantially perform your duties with the Company (other
than any such failure resulting from your incapacity due to physical or mental
illness); (ii) your willful engagement in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise; (iii) your commission of any act of fraud, embezzlement or
dishonesty; or (iv) any unauthorized use or disclosure by you of confidential
information or trade secrets of the Company or any subsidiary. The term “good
reason” shall have the definition set forth in the “safe harbor” provisions in
Treas. Reg. Section 1.409A-1(n) (2), as amended. “Return Assistance” shall
consist of (i) transportation costs to return you, your family and your personal
goods to an address in the United Kingdom; and (ii) the costs incurred by you,
if any, in connection with the termination of any then-existing lease on real
property located in the San Jose, California region, where such property has
been used by you and your family as a personal residence in connection with your
employment at the Company. You will utilize the services of vendors chosen by
the Company in connection with any such relocation.”




Except as specified above, no other term of the offer letter is amended or
changed and all such remaining terms shall continue in full force and effect.


Very truly yours,


/s/ David L. Pulatie


David L. Pulatie
Executive Vice President, Global Human Resources






AGREED AND ACKNOWLEDGED:




/s/ Alan Reid
Alan Reid


